Citation Nr: 1022653	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-50 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from June 1952 to 
June 1956.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for PTSD and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

The Board notes that the evidence of record includes a 
diagnosis of a nightmare disorder, a generalized anxiety 
disorder, and a panic disorder without agoraphobia.  However, 
a claim for service connection for these disorders has not 
been developed by the Agency of Original Jurisdiction (AOJ) 
for appellate consideration.  Therefore, the Board does not 
have jurisdiction of the matter.  Hence, the issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD, to include an anxiety disorder, a 
panic disorder and/or a nightmare disorder, is referred to 
the AOJ for appropriate action.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (per curiam order).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not provided sufficient detail or 
supporting evidence to verify that that he was exposed to a 
verifiable stressor, including a sexual assault, during his 
military service.  
2.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In December 2007 and January 2008 letters, prior to the 
rating decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of, or submit any further 
medical evidence relevant to, the claims.  He was also 
advised on how disability ratings and effective dates are 
assigned.  In a November 2009 letter, after the rating on 
appeal, the Veteran was advised of the types of alternative 
evidence that could be submitted to substantiate his claim 
for service connection for PTSD based on a sexual assault and 
in a December 2009 letter, he was advised that it had been 
determined that his service personnel records were 
unavailable.  

The Board finds that any deficiency with respect to the 
timing of the notices provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal in the December 2009 Statement of 
the Case.  Thus, the Board concludes that there is no 
prejudice to the Veteran due to any defect in the timing of 
the notices provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Hence, the 
Board finds that the duty to notify provisions have been 
satisfactorily met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, the Veteran's stressor 
statements, and his post service VA and private treatment 
records.  The Veteran was afforded an occasion to provide 
sufficient detail related to his claimed sexual assault 
stressor so that an official attempt to verify the stressors 
could be made to the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Unit Records Research 
(USASCURR)).  He was also advised of alternative types of 
evidence to help support his claim since it was based on a 
sexual assault.  However, he did not provide specific 
information, such as names and dates of the alleged assaults 
and it was determined that the stressors were not capable of 
verification through official channels.  In this regard, the 
Board observes that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he/she cannot passively wait for it in circumstances 
where he/she may or should have evidence that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) 
(per curiam).  

In this regard, the Board observes that in his May 2010 
Informal Hearing Presentation, the Veteran's representative 
asserted that VA had a duty to search police records in the 
county or city that hosted the Long Beach Naval Base during 
February 1955 to ascertain if there were similar lascivious 
crimes committed during the time that the Veteran's second  
incident occurred off base.  However, the Veteran did not 
assert that he reported the incident to the police.  Hence, 
the Board finds that a search of such records is beyond the 
intended scope of the VCAA's duty to assist.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim).  

The Veteran was also fully advised that his service personnel 
records were determined to be unavailable and he was afforded 
the opportunity to submit any records he may have had in his 
possession.  No records were received from the Veteran.  
Under current case law, "where service medical records are 
presumed destroyed . . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  
Hence, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim for service 
connection for PTSD.  The VA records do denote a diagnosis of 
PTSD.  However, in the absence of some specific information 
related to the alleged stressor that caused the PTSD, the 
Board finds that there is no reasonable possibility of 
substantiating the claim.  Hence, in the absence of a 
verified stressor, the Board finds that such examination is 
not necessary because the findings from such examination 
would not aid in substantiating the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).  

The Veteran's service treatment records do not document any 
treatment for PTSD.  Upon separation examination in June 
1956, no psychiatric abnormalities were found.  Additionally, 
although the Veteran's service personnel file has been found 
to be unavailable, the evidence does not show, and the 
Veteran has not averred that his alleged stressor occurred 
during combat with the enemy.  In his claim for benefits, he 
asserted that he had PTSD as a result of two sexual assaults 
that took place during his active duty - one while he was 
returning from the shower and the other when he was off base.  
However, despite being given the opportunity to do so, he has 
not provided sufficient detail regarding the incidents nor 
provided any type of information that was capable of 
verification.  He also did not provide any corroborating 
evidence from other sources such as letters from family 
members counseling facilities, personal diaries, etc.  
Moreover, one of the reported incidents took place off base 
and was alleged to have been committed by a civilian but was 
not reported to the police.  Consequently, even though the 
record contains a diagnosis of PTSD, in the absence of either 
confirmed combat status or a confirmed stressor, the claim 
may not be granted.  Hence, the Veteran's service connection 
claim for PTSD fails on that basis.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

The medical evidence of record reflects that the Veteran may 
be too disabled to work due to service-connected disability.  
For example, in the July 2008 VA respiratory examination 
report, it was noted that the Veteran retired in 1982 due to 
shortness of breath.  He is currently service-connected for 
asbestosis, which is rated 60 percent disabling.  His other 
service-connected disabilities include bilateral hearing loss 
and tinnitus; and his combined rating is 70 percent.  Hence, 
he has met the percentage requirements for entitlement to 
individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  However, none of the VA examination reports in 
the file provide an opinion as to whether the Veteran's 
service-connected disabilities preclude him from obtaining 
and maintaining any form of substantially gainful employment 
consistent with his education and occupational experience.  
Consequently, the Board finds that further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA examination 
to determine the effects of his service-
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case, the examiner must provide an 
opinion as to whether the Veteran's service-
connected disabilities alone preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  All 
opinions provided must include an explanation 
of the bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  

2.  Notify the Veteran that it is his 
responsibility to report for the scheduled VA 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of all 
documentation notifying the Veteran of any 
scheduled VA examination must be placed in 
the Veteran's claims file.  

3.  After completing the requested 
development, and any other development 
necessary to address the matter, 
readjudicate the issue of entitlement to a 
total disability rating based on 
individual unemployability due to service-
connected disabilities.  If the claim 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


